Case 3:12-cv-00451-TJC-MCR Document 385 Filed 12/31/18 Page 1 of 4 PageID 10073



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 United States of America,                  )
               Plaintiff,                   )
                                            )
 Jacksonville Brotherhood of Fire Fighters,)    Case No. 3:12-cv-451-J-32MCR
 Jacksonville Branch of NAACP, et al.,      )
               Plaintiff Intervenors,       )
                                            )
 v.                                         )
                                            )
 Consolidated City of Jacksonville,         )
 Jacksonville Association of Fire Fighters, )
 Local 122, IAFF,                           )
               Defendants.                  )
 ___________________________________ )

 Rufus Smith, et al.,                       )
              Plaintiffs,                   )   Case No. 3:11-cv-345-J-32MCR
                                            )
 v.                                         )
                                            )
 Consolidated City of Jacksonville,         )
 Jacksonville Association of Fire Fighters, )
 Local 122, IAFF,                           )
               Defendants.                  )
 __________________________________ )

 Equal Employment Opportunity               )
 Commission,                                )
             Plaintiff,                     )   Case No. 3:12-cv-491-J-32MCR
                                            )
 v.                                         )
                                            )
 Jacksonville Association of Fire Fighters, )
 Local 122, IAFF,                           )
               Defendant.                   )
 __________________________________ )
Case 3:12-cv-00451-TJC-MCR Document 385 Filed 12/31/18 Page 2 of 4 PageID 10074



                    UNOPPOSED MOTION FOR A STAY OF DEADLINE
                      IN LIGHT OF LAPSE OF APPROPRIATIONS


        The United States of America hereby moves for a stay of the January 4, 2019 deadline for

 filing papers requested by the Court during the December 19, 2018 Fairness Hearing on the

 Terms of the Decree, including, among other materials, a proposed Order approving and entering

 the Consent Decree as final in the above-captioned cases, and a copy of the presentation used by

 Plaintiff’s counsel during the fairness hearing.


        1.      At the end of the day on December 21, 2018, the appropriations act that had been

 funding the Department of Justice expired and appropriations to the Department lapsed. The

 same is true for several other executive agencies. The Department does not know when funding

 will be restored by Congress.

        2.      Absent an appropriation, Department of Justice attorneys and employees of the

 several other executive agencies are prohibited from working, even on a voluntary basis, except

 in very limited circumstances, including “emergencies involving the safety of human life or the

 protection of property.” 31 U.S.C. § 1342.

        3.      Undersigned counsel for the Department of Justice therefore requests a stay of the

 January 4, 2019 deadline for filing papers requested by the Court during the December 19, 2018

 Fairness Hearing on the Terms of the Decree until Congress has restored appropriations to the

 Department.

        4.      If this motion for a stay is granted by the Court, undersigned counsel will notify

 the Court as soon as Congress has appropriated funds for the Department. The papers requested

 by the Court at the December 19, 2018 Fairness Hearing on the Terms of the Consent Decree can

 be filed with the Court within three (3) business days of the restoration of appropriations.
Case 3:12-cv-00451-TJC-MCR Document 385 Filed 12/31/18 Page 3 of 4 PageID 10075



         5.      Counsel for all Parties have authorized counsel for the Government to state that

 the Parties have no objection to this motion.

         Therefore, although we greatly regret any disruption caused to the Court and the other

 Parties, the Government hereby moves for a stay of stay of the January 4, 2019 deadline for

 filing papers requested by the Court during the December 19, 2018 Fairness Hearing on the

 Terms of the Decree until Department of Justice attorneys are permitted to resume their usual

 civil litigation functions.


 Date: December 31, 2018                         Respectfully submitted,

                                                 /S Hector F. Ruiz, Jr.
                                                 Hector F. Ruiz, Jr. (TX Bar. No. 24029814)
                                                 hector.ruiz@usdoj.gov
                                                 Brian G. McEntire (VA Bar 48552)
                                                 brian.mcentire@usdoj.gov
                                                 Jeremy Monteiro (DC Bar No. 977628)
                                                 jeremy.monteiro@usdoj.gov
                                                 U.S. Department of Justice, Civil Rights Division
                                                 Employment Litigation Section
                                                 950 Pennsylvania Avenue, NW
                                                 Patrick Henry Building, Room 4026
                                                 Washington, DC 20530
                                                 Telephone: (202) 514-9694
                                                 Facsimile: (202) 514-1005




                               CERTIFICATE OF CONFERENCE

        Pursuant to M.D. Fla. L.R. 3.01(g), I hereby certify that counsel for the United States
 conferred with counsel for all Parties on December 31, 2018 about the relief sought by this
 Motion. No party opposes the relief requested herein.


                                                 /S Hector F. Ruiz, Jr.
                                                    Hector F. Ruiz, Jr.
Case 3:12-cv-00451-TJC-MCR Document 385 Filed 12/31/18 Page 4 of 4 PageID 10076




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 31st day of December 2018, I filed the foregoing with
 the Clerk of the Court by using the CM/ECF system which will automatically send a notice to all
 counsel of record.

                                             /S Hector F. Ruiz Jr.
                                                Hector F. Ruiz Jr.
